

GUARANTY AGREEMENT
 
Borrower:
 
TALEN’S MARINE AND FUEL, INC.
225 Pleasant Street
Lake Arthur, Louisiana 70549


Lender:
 
ALLEGRO BIODIESEL CORPORATION
6033 West Century Boulevard, Suite 1090
Los Angeles, California 90045


Guarantor:
 
C. RAYMOND TALEN
1216 Pom Roy Road
Lake Arthur, Louisiana 70549
 
DEFINITIONS.  The following terms shall have the following meanings when used in
this Agreement:
 
Agreement. The term "Agreement" refers to this Guaranty Agreement as this
Agreement may be amended or modified from time to time.
 
Appearers. The term “Appearers” refers individually, collectively and
interchangeably to the parties named above as Borrower and Guarantor.
 
Borrower. The term "Borrower" refers individually, collectively and
interchangeably to the above named Borrower(s).
 
Guarantor. The term "Guarantor" refers individually, collectively and
interchangeably to the above named Guarantor(s) and all other persons
guaranteeing payment and satisfaction of the Indebtedness as hereinafter
defined.
 
Indebtedness. The term "Indebtedness" refers individually, collectively and
interchangeably to i) a debt by the Borrower to the Lender in the amount of
$640,000.00, and ii) Borrower’s obligations to Lender under that certain loan
agreement among Borrower, Talen Landing II, Inc., Guarantor and Lender, dated
contemporaneously herewith (as amended, modified or restated from time to time,
the “Loan Agreement”). The debt is represented by a promissory note in the
amount of $640,000.00, payable to the order of the Lender (including any
amendments, substitutions, renewals and restatements, the “Note”) such Note
being executed contemporaneously herewith. Payments on the Note are due as set
forth in the Note. The Note matures on the earlier of September 24, 2007 or the
consummation of the transaction contemplated by that Stock Purchase Agreement
executed among Lender, the shareholders of Borrower and Talen Landing II, Inc.,
dated contemporaneously herewith (the “Stock Purchase Agreement”).


Lender. The term "Lender" refers collectively to the above named lenders, their
successors and assigns, and any subsequent holder or holders of the
Indebtedness, the obligations hereunder being fully enforceable.
 
GUARANTEE OF THE INDEBTEDNESS. Guarantor hereby absolutely and unconditionally
agrees to, and by these presents does hereby, guarantee the prompt and punctual
payment, performance and satisfaction of any and all of the present and future
Indebtedness in favor of Lender. The amount of this guaranty is unlimited. This
is a guaranty of payment and performance. The liability of Guarantor under this
Agreement shall be direct and immediate and not conditional or contingent upon
the pursuit of any remedies against Appearers or any other person (including,
without limitation, other guarantors, if any), nor against any collateral
securing the Indebtedness. Guarantor waives any right to require that any action
be brought against Appearers or any other person or to require that resort be
had to any collateral for the Indebtedness. In the event, on account of the
Bankruptcy Reform Act of 1978, as amended, or any other debtor relief law
(whether statutory, common law, case law or otherwise) of any jurisdiction
whatsoever, now or hereafter in effect, which may be or become applicable,
Appearers shall be relieved of or fail to incur any debt, obligation or
liability including the Indebtedness, Guarantor shall nevertheless be fully
liable therefor. In the event of a default under or in payment of the
Indebtedness which is not cured within any applicable grace or cure period,
Lender shall have the right to enforce its rights, powers and remedies
(including, without limitation, foreclosure of all or any portion of the
collateral for the Indebtedness) thereunder or hereunder, in any order, and all
rights, powers and remedies available to Lender in such event shall be
non-exclusive and cumulative of all other rights, powers and remedies provided
thereunder or hereunder or by law or in equity. If the Indebtedness and
obligations guaranteed hereby are partially paid or discharged by reason of the
exercise of any of the remedies available to Lender, this Agreement shall
nevertheless remain in full force and effect, and Guarantor shall remain liable
for all remaining Indebtedness and obligations guaranteed hereby, even though
any rights which Guarantor may have against Appearers may be destroyed or
diminished by the exercise of any such remedy. The obligations of each Guarantor
(each signatory) under this Agreement shall be joint and several and solidary.
 
 
1

--------------------------------------------------------------------------------

 
 
CONTINUING GUARANTY. Guarantor's obligations and liability under this Agreement
shall be open and continuous for so long as this Agreement remains in effect.
Guarantor intends to and does hereby guarantee at all times the prompt and
punctual payment, performance and satisfaction of all of the present and future
Indebtedness in favor of Lender. Accordingly, any payments made on the
Indebtedness will not discharge or diminish the obligations and liability of
Guarantor under this Agreement for any remaining and succeeding Indebtedness in
favor of Lender.
 
DURATION OF GUARANTY. This Agreement and Guarantor's obligations and liability
hereunder shall remain in full force and effect until the earlier of: a) such
time as the Indebtedness is fully paid and satisfied without further obligations
on the part of the Lender to the Appearers to extend additional credit; or b)
the consummation of the transaction contemplated by the Stock Purchase
Agreement, at which time Lender shall provide Guarantor a written cancellation
instrument in favor of Guarantor. Fluctuations may occur in the aggregate amount
of the Indebtedness guaranteed under this Agreement and it is specifically
acknowledged and agreed to by Guarantor that reductions in the amount of the
Indebtedness, even to zero ($0.00) dollars, prior to Lender's written
cancellation of this Agreement, shall not constitute or give rise to a
termination of this Agreement.


DEFAULT. Should any event of default occur or exist under any of the
Indebtedness in favor of Lender, Guarantor unconditionally and absolutely agrees
to pay Lender the then unpaid amount of the Indebtedness, in principal,
interest, costs, expenses, attorneys' fees and other fees and charges, subject
to the maximum principal dollar amount limitations set forth above. Such payment
or payments shall be made at Lender's offices indicated above, immediately
following demand by Lender.

 
 
2

--------------------------------------------------------------------------------

 
 
GUARANTOR'S WAIVER. Guarantor hereby waives:
 
(A) Notice of Lender's acceptance of this Agreement.
 
(B) Any right to require Lender to notify Guarantor of any nonpayment relating
to any collateral directly or indirectly securing the Indebtedness, or notice of
any action or nonaction on the part of any Appearer, Lender, or any other
guarantor, surety or endorser of the Indebtedness, or notice of the creation of
any new or additional Indebtedness subject to this Agreement.
 
(C) Any rights to demand or require collateral security from any Appearer or any
other person as provided under applicable Louisiana law or otherwise.
 
(D) Any right to require Lender to notify Guarantor of the terms, time and place
of any public or private sale of any collateral directly or indirectly securing
the Indebtedness.
 
(E) Any "one action" or "anti-deficiency" law or any other law which may prevent
Lender from bringing any action, including a claim for deficiency against
Guarantor, before or after Lender's commencement or completion of any
foreclosure action, or any action in lieu of foreclosure.
 
(F) Any election of remedies by Lender that may destroy or impair Guarantor's
subrogation rights or Guarantor's right to proceed for reimbursement against any
Appearer or any other guarantor, surety or endorser of the Indebtedness,
including without limitation, any loss of rights Guarantor may suffer by reason
of any law limiting, qualifying, or discharging the Indebtedness.
 
(G) Any disability or other defense of any Appearer, or any other guarantor,
surety or endorser, or any other person, or by reason of the cessation from any
cause whatsoever, other than payment in full of the Indebtedness.
 
(H) Any statute of limitations or prescriptive period, if at the time an action
or suit brought by Lender against Guarantor is commenced, there is any
outstanding Indebtedness of any Appearer to Lender which is barred by any
applicable statute of limitations or prescriptive period.
 
Guarantor warrants and agrees that each of the waivers set forth above is made
with Guarantor's full knowledge of its significance and consequences, and that,
under the circumstances, such waivers are reasonable and not contrary to public
policy or law. If any such waiver is determined to be contrary to any applicable
law or public policy, such waiver shall be effective only to the extent
permitted by law.
 
GUARANTOR'S SUBORDINATION OF RIGHTS. In the event that Guarantor should for any
reason (A) advance or lend monies to any Appearer, whether or not such funds are
used to make payment(s) under the Indebtedness, and/or (B) make any payment(s)
to Lender or others for and on behalf of any Appearer under the Indebtedness,
and/or (C) make any payment to Lender in total or partial satisfaction of
Guarantor's obligations and liabilities under this Agreement, Guarantor hereby
agrees that any and all rights that Guarantor may have or acquire to collect
from or to be reimbursed by any Appearer (or from or by any other guarantor,
endorser or surety of the Indebtedness), whether Guarantor's rights of
collection or reimbursement arise by way of subrogation to the rights of Lender
or otherwise, shall in all respects, whether or not any Appearer is presently or
subsequently becomes insolvent, be subordinate, inferior and junior to the
rights of Lender to collect and enforce payment, performance and satisfaction of
the then remaining Indebtedness, until such time as the Indebtedness is fully
paid and satisfied. In the event of Appearers’ insolvency or consequent
liquidation of Appearers' assets, through bankruptcy, by an assignment for the
benefit of creditors, by voluntary liquidation, or otherwise, the assets of
Appearers applicable to the payment of claims of both Lender and Guarantor shall
be paid to Lender and shall be first applied by Lender to the then remaining
Indebtedness. If Guarantor is, or at any time may be, an "insider" of Appearers
(or of any other guarantor, surety or endorser of the Indebtedness) within the
context of Section 101(30) of the Bankruptcy Code (11 U.S.C. 101(30)), Guarantor
shall have no rights of, and unconditionally agrees not to seek or obtain,
collection or reimbursement from Appearers (or from any other guarantor, surety
or endorser of the Indebtedness), whether by subrogation of Lender's rights or
otherwise until the thirteenth (13th) month anniversary date following the full
and final payment and satisfaction of the Indebtedness.
 
 
3

--------------------------------------------------------------------------------

 
 
GUARANTOR'S RECEIPT OF PAYMENTS. Guarantor further agrees to refrain from
attempting to collect and/or enforce any of Guarantor's collection and/or
reimbursement rights against any Appearer (or against any other guarantor,
surety or endorser of the Indebtedness) arising because of payment pursuant to
this Guaranty until such time as all of the then remaining Indebtedness in favor
of Lender is fully paid and satisfied. In the event that Guarantor should for
any reason whatsoever receive any payment(s) from any Appearer (or any other
guarantor, surety or endorser of the Indebtedness) that the Appearer (or such a
third party) may owe to Guarantor because of payment pursuant to this Guaranty,
Guarantor agrees to accept such payment(s) for and on behalf of Lender, advising
the Appearer (or the third party payee) of such fact. Guarantor further
unconditionally agrees to immediately deliver such funds to Lender, with such
funds being held by Guarantor over any interim period, in trust for Lender. In
the event that Guarantor should for any reason whatsoever receive any such funds
from any Appearer (or any third party), because of payment pursuant to this
Guaranty, and Guarantor should deposit such funds in one or more of Guarantor's
deposit accounts, no matter where located, Lender shall have the right to attach
such accounts in which such funds were deposited, whether or not such funds were
commingled with other monies of Guarantor, and whether or not such funds then
remain on deposit in such an account or accounts, but only to the extent of such
deposit of funds from the Appearer.
 
ADDITIONAL COVENANTS. Guarantor agrees that Lender may, at its sole option, at
any time, and from time to time, without the consent of or notice to Guarantor,
or any of them, or to any other party, and without incurring any responsibility
to Guarantor or to any other party, and without impairing or releasing any of
Guarantor's obligations or liabilities under this Agreement:
 
(A) Make additional secured and/or unsecured loans to any Appearer.
 
(B) Discharge, release or agree not to sue any party (including, but not limited
to, any or all Appearer(s) or any other guarantor, surety, or endorser of the
Indebtedness), who is or may be liable to Lender for any of the Indebtedness.
 
(C) Sell, exchange, release, surrender, realize upon, or otherwise deal with, in
any manner and in any order, any collateral directly or indirectly securing
repayment of any of the Indebtedness.
 
(D) Alter, renew, extend, accelerate, or otherwise change the manner, place,
terms and/or times of payment or other terms of the Indebtedness, or any part
thereof, including any decrease in the rate or rates of interest on any of the
Indebtedness.
 
(E) Settle or compromise any of the Indebtedness.
 
(F) Apply any payments and/or proceeds to any of the Indebtedness in such
priority or with such preferences as Lender may determine in its sole
discretion, regardless of which of the Indebtedness then remains unpaid.
 
(G) Take or accept any other collateral as security or guaranty for any or all
of the Indebtedness.
 
NO IMPAIRMENT OF GUARANTOR'S OBLIGATIONS. No course of dealing between Lender
and Appearers (or any other guarantor, surety of endorser of the Indebtedness),
nor any failure or delay on the part of Lender to exercise any of Lender's
rights and remedies under this Agreement or any other agreement or agreements by
and between Lender and Appearers (or any other guarantor, surety or endorser),
shall have the effect of impairing or releasing Guarantor's obligations and
liabilities to Lender, or of waiving any of Lender's rights and remedies under
this Agreement or otherwise. Any partial exercise of any rights and remedies
granted to Lender shall furthermore not constitute a waiver of any of Lender's
other rights and remedies; it being Guarantor's intent and agreement that
Lender's rights and remedies shall be cumulative in nature. Guarantor further
agrees that, should any Appearer default under any of the Indebtedness, any
waiver or forbearance on the part of Lender to pursue Lender's available rights
and remedies shall be binding upon Lender only to the extent that Lender
specifically agrees to such waiver or forbearance in writing. A waiver or
forbearance on the part of Lender as to one event of default shall not
constitute a waiver or forbearance as to any other default.
 
 
4

--------------------------------------------------------------------------------

 
 
NO RELEASE OF GUARANTOR. Guarantor's obligations and liabilities under this
Agreement shall not be released, impaired, reduced, or otherwise affected by,
and shall continue in full force and effect notwithstanding the occurrence of
any event, including without limitation any one or more of the following events:
 
(A) The death, insolvency, bankruptcy, arrangement, adjustment, composition,
liquidation, disability, dissolution, or lack of authority (whether corporate,
partnership or trust) of any Appearer (or any person acting on an Appearer's
behalf), or of any other guarantor, surety or endorser of the Indebtedness.
 
(B) Any payment by Appearers, or any party, to Lender that is held to constitute
a preferential transfer or a fraudulent conveyance under any applicable law, or
any such amounts or payment which, for any reason, Lender is required to refund
or repay to Appearers or to any other person.
 
(C) Any dissolution of any Appearer, or any sale, lease or transfer of all or
any part of any Appearer's assets.
 
(D) Any failure of Lender to notify Guarantor of the making of additional loans
or other extensions of credit in reliance on this Agreement.
 
REPRESENTATIONS AND WARRANTIES BY GUARANTOR. Guarantor represents and warrants
that:
 
(A) Guarantor has the lawful power to own its properties and to engage in its
business as presently conducted.
 
(B) Guarantor's guaranty of the Indebtedness and Guarantor's execution, delivery
and performance of this Agreement are not in violation of any laws and will not
result in a default under any contract, agreement, or instrument to which
Guarantor is a party, or by which Guarantor or its property may be bound.
 
(C) Guarantor has agreed and consented to execute this Agreement and to
guarantee the Indebtedness in favor of Lender, at Appearers' request and not at
the request of Lender.
 
(D) Guarantor will receive and/or has received a direct or indirect material
benefit from the transactions contemplated herein and/or arising out of the
Indebtedness.
 
(E) This Agreement, when executed and delivered to Lender, will constitute a
valid, legal and binding obligation of Guarantor, enforceable in accordance with
its terms.
 
(F) Guarantor has established adequate means of obtaining information from
Appearers on a continuing basis regarding Appearers' financial condition.
 
(G) Lender has made no representations to Guarantor as to the creditworthiness
of Appearers.
 
ADDITIONAL OBLIGATIONS OF GUARANTOR. So long as this Agreement remains in full
force and effect, Guarantor has not and will not, without Lender's prior written
consent, sell, lease, assign, pledge, hypothecate, encumber, transfer, or
otherwise dispose of all or substantially all of Guarantor's assets. Guarantor
agrees to keep adequately informed of any facts, events or circumstances which
might in any way affect Guarantor's risks under this Agreement. Guarantor
further agrees that Lender shall have no obligation to disclose to Guarantor any
information or material relating to Appearers or the Indebtedness.
 
NOTICES. Any notice provided in this Agreement must be in writing and will be
considered as given on the day it is delivered by hand or deposited in the U.S.
mail, postage prepaid, addressed to the person to whom the notice is to be given
at the address shown above or at such other addresses as any party may designate
to the other in writing. If there is more than one Guarantor under this
Agreement, notice to any Guarantor shall constitute notice to all Guarantors.
Notice to each Appearer shall be sent or delivered to the following address:
 
 
5

--------------------------------------------------------------------------------

 
 
Allegro Biodiesel Corporation
6033 West Century Boulevard, Suite 1090
Los Angeles, California 90045
Attention: W. Bruce Comer, III
 
ADDITIONAL GUARANTIES. Guarantor recognizes and agrees that Guarantor may be
simultaneously herewith executing another Guaranty in favor of Lender and may
have previously and may in the future grant one or more additional guaranties of
the Indebtedness in favor Lender. The execution of this Agreement and any
additional guaranties on the part of Guarantor will not be construed as a
cancellation of this Agreement or any of Guarantor's other guaranties; it being
Guarantor's full intent and agreement that all such guaranties of the
Indebtedness in favor of Lender shall remain in full force and effect and shall
be cumulative in nature and effect.
 
AMENDMENT. No amendment, modification, consent or waiver of any provision of
this Agreement, or consent to any departure by Guarantor therefrom, shall be
effective unless the same shall be in writing signed by a duly authorized
officer of Lender, and then shall be effective only as to the specific instance
and for the specific purpose for which given.
 
SUCCESSORS AND ASSIGNS BOUND. Guarantor's and Lender's obligations and
liabilities under this Agreement shall be binding upon Guarantor's and Lender's
successors, heirs, legatees, devisees, administrators, executors and assigns.
The obligations of Guarantor hereunder shall flow in favor of any assignee of
Lender’s rights in respect of the Indebtedness.
 
CAPTION HEADINGS. Caption headings of the sections of this Agreement are for
convenience purposes only and are not to be used to interpret or to define their
provisions. In this Agreement, whenever the context so requires, the singular
includes the plural and the plural also includes the singular.
 
GOVERNING LAW. This Agreement shall be governed and construed in accordance with
the substantive laws of the State of Louisiana.
 
SEVERABILITY. If any provision of this Agreement is held to be illegal, invalid
or unenforceable under present or future laws effective during the term hereof,
such provision shall be fully severable. This Agreement shall be construed and
enforceable as if the illegal, invalid or unenforceable provision had never
comprised a part of it, and the remaining provisions of this Agreement shall
remain in full force and effect and shall not be affected by the illegal,
invalid or unenforceable provision or by its severance herefrom. Furthermore, in
lieu of such illegal, invalid and unenforceable provision, there shall be added
automatically as a part of this Agreement, a provision as similar in terms to
such illegal invalid or unenforceable provision as may be possible and legal,
valid and enforceable.
 
IN WITNESS WHEREOF, the Guarantor has executed this Agreement as of June 26,
2007.
 
GUARANTOR:
 

        /s/ C. Raymond Talen        

--------------------------------------------------------------------------------

C. Raymond Talen
           

 
 
6

--------------------------------------------------------------------------------

 
 